DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “resealing device…such that a fluid-tight seal is formed between the pouch and the resealing device” in claims 10, 12, 17, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “soft” in claim 3 is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, in paragraph 44 of the specification soft is suggested to mean “e.g. having a hardness value lower than the hard plastic 20,” which further complicates what is meant by soft as they would make soft dependent on a varying value of hardness dependent on the plastic used in another part of the device. 
Regarding claim 17, the limitation “puncturing the pouch by inserting a spike into the tube” renders the claim indefinite. It is unclear from the claims and drawings how the pouch is puncture by inserting a spike into the tube, especially as Figure 3B seems to show spike 44 entering the bag by puncturing the seal of resealing device 10 and not an actual seal of the pouch. Consequently, if claim 17 was amended such as to replace “puncturing the pouch by inserting spike into the tube” with “puncturing the fluid-tight seal and entering the pouch by inserting a spike into the tube” and placing this after “inserting a resealing device…,” the claim would be allowable. 
	Claims 18-20 are rejected as dependents of claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zinger et al. (US 2008/0262465).
Regarding claim 1, Zinger discloses a device (see Fig. 2C) for resealing a medical fluid bag (capable of being a simulated medical bag) comprising: a first hollow section comprising a first end and a second end, wherein the first end of the first hollow section terminates in a point; a second hollow section comprising a first end and a second end, wherein the first end of the second hollow section is connected to the second end of the first hollow section (see Fig. 2C, via parts above first end); and a fluid-tight seal disposed between the first hollow section and the second hollow section (see Fig. 2C is annotated below).

    PNG
    media_image1.png
    416
    503
    media_image1.png
    Greyscale

	Regarding claim 2, Zinger discloses the first hollow section comprises a hard plastic (see para. 18).
	Regarding claim 3, Zinger discloses the second hollow section comprises a soft plastic (see para. 18, 20, suitable flexible plastic material of port 43).
	Regarding claim 4, Zinger discloses the second end of the second hollow section is configured to receive a spike configured to puncture the fluid-tight seal (see Fig. 2C, para. 20).
	Regarding claim 5, Zinger discloses the first hollow section is configured to be inserted into a tube of a medical fluid bag comprising a pouch so as to form a fluid-tight seal between the pouch and the device (see Figs. 2C, 4B).
	Regarding claim 6, Zinger discloses medical bag 10 (see Fig. 4B) and this bag is fully capable of containing simulated intravenous fluid or simulated blood (see Fig. 4B). Additionally, an actual simulated intravenous bag or simulated blood bag is not required for the device, just the intended use of being able to be inserted into a tube of such a bag.
	Regarding claim 7, Zinger discloses a diameter of the first hollow section (diameter near point) is smaller than a diameter of the second hollow section (see Fig. 2C, diameter at point would necessarily be smaller than the diameter allowing a spike to go into the second hollow section to puncture seal, para. 20).
	Regarding claim 8, Zinger discloses the first hollow section defines flow hole 23, 24 (see Figs. 2A, 2C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zinger in view of Macler (US 2011/0031273).
Regarding claim 9, teachings of Zinger are described above but Zinger does not disclose the first hollow section comprises a ribbed region. 
	Macler discloses a spike with a plurality of ribs on its outer surface that can improved connection strength to a bag of fluid (see Abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the spike portion of the device of Zinger, which would include the first hollow section, to include a plurality of ribs on the outer surface in order to improved connection strength to a bag/pouch of fluid, as disclosed by Macler. 
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zinger in view of Relias Media (SDS Manger: Simulated IV fluids were shipped to surgery centers, https://www.reliasmedia.com/articles/134671-simulated-iv-fluids-were-shipped-to-surgery-centers, published March 1, 2015, accessed May 7, 2022).
Regarding claim 10, Zinger discloses a medical fluid bag comprising: a pouch 10 for receiving medical fluid (see Fig. 4A); a tube 11 connected to the pouch (see Fig. 4A); and a resealing device (see Fig. 2C, which would be inserted into tube 11 of bag shown in Fig. 4A) inserted into 46 the tube such that a fluid tight-seal 46 is formed between the pouch and the resealing device (see Fig. 2C, 4A).
Zinger does not specifically disclose the medical fluid bag being a simulated medical fluid bag. 
Relias Meida discloses it is well known in the art to have simulated medical fluid such as simulated IV fluids in medical fluid bags (see page 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the fluid bag of Zinger include simulated medical fluid such as simulated IV fluids, as disclosed by Relias Media, in order to be used for training purposes in training medical professionals on providing IV fluids.
Regarding claim 11, teachings of Zinger and Relias Media are described above and Zinger further discloses the resealing device comprises a first hollow section comprising a first end and a second end, wherein the first end of the first hollow section terminates in a point; a second hollow section comprising a first end and a second end, wherein the first end of the second hollow section is connected to the second end of the first hollow section (see Fig. 2C, via parts above first end); and a fluid-tight seal disposed between the first hollow section and the second hollow section (see Fig. 2C is annotated in the rejection of claim 1).
Regarding claim 12, teachings of Zinger and Relias further disclose the pouch is a simulated IV bag (see rejection of claim 10 above). 
Regarding claim 13, teachings of Zinger and Relias Media are described above and Zinger further discloses the second end of the second hollow section is configured to receive a spike configured to puncture the fluid-tight seal (see Fig. 2C, para. 20).
	Regarding claim 14, teachings of Zinger and Relias Media are described above and Zinger further discloses a diameter of the first hollow section (diameter near point) is smaller than a diameter of the second hollow section (see Fig. 2C, diameter at point would necessarily be smaller than the diameter allowing a spike to go into the second hollow section to puncture seal, para. 20).
	Regarding claim 15, teachings of Zinger and Relias Media are described above and Zinger further  discloses the first hollow section defines flow hole 23, 24 (see Figs. 2A, 2C).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zinger in view of Relias Media as applied to claim 11 above, and further in view of Macler.
Regarding claim 16, teachings of Zinger and Relias Media are described above but neither of these references disclose the first hollow section comprises a ribbed region. 
	Macler discloses a spike with a plurality of ribs on its outer surface that can improved connection strength to a bag of fluid (see Abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the spike portion of the bag of Zinger and Relias Media, which would include the first hollow section, to include a plurality of ribs on the outer surface in order to improved connection strength to a bag/pouch of fluid, as disclosed by Macler. 
Allowable Subject Matter
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action in the manner as explained above.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art found is Zinger, which does not disclose “puncturing the fluid-tight seal and entering the pouch by inserting a spike into the tube.” Additionally, one of ordinary skill in the art would not be motivated to have a spike entering the pouch via the fluid-tight seal in Zinger, due to the required distance between the seal and the pouch due to the additional additive port and flange. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richmond (US 2009/0187158), disclosing a conversion device of converting/adapting a spiked medical device to a valve/port on a container and Richmond (US 5,445,630), disclosing a seal within a spike with luer fitting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781